t c memo united_states tax_court jack howard taylor petitioner v commissioner of internal revenue respondent docket no filed date p was a north carolina fireman for over years before retiring on disability in at that time he began receiving from lgers a disability retirement allowance computed with reference to his age length of service and average final compensation in a later year he also began receiving an frswpf pension for p received information returns from lgers and frswpf showing taxable_distributions of dollar_figure and dollar_figure respectively but reported only dollar_figure of taxable retirement income for p also failed to report as income certain distributions an error he has since conceded held the lgers and frswpf distributions are not excludable from gross_income as amounts received under workmen’s compensation acts as compensation_for injuries or sickness because they are retirement pensions determined by reference to p’s age or length of service or his prior contributions see sec_1_104-1 income_tax regs jack howard taylor pro_se corey r clapper and amy dyar seals for respondent memorandum opinion laro judge this case arises out of respondent’s adjustments to petitioner’s return for the taxable_year the case was submitted fully stipulated for decision without trial see rule respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for tax_year petitioner has conceded all adjustments save for the inclusion in taxable_income of an additional dollar_figure in benefits paid_by the local governmental employees’ retirement_system of north carolina lgers and an additional dollar_figure in benefits paid_by the north carolina firemen and rescue squad workers’ pension fund frswpf 1unless otherwise indicated section references are to the internal_revenue_code code applicable for the relevant years rule references are to the tax_court rules_of_practice and procedure 2lgers reported total benefits paid of dollar_figure with dollar_figure taxable frswpf reported total benefits paid of dollar_figure with dollar_figure taxable petitioner on his return reported only dollar_figure of taxable retirement income which respondent treated in the notice_of_deficiency as allocable to the lgers benefit we decide whether respondent properly treated dollar_figure paid_by lgers and dollar_figure paid_by frswpf as taxable retirement income we hold that he did i overview background the parties submitted this case fully stipulated under rule the parties’ stipulation of facts is incorporated herein petitioner is a resident of asheville north carolina this case is appealable to the court_of_appeals for the fourth circuit absent stipulation of the parties to the contrary ii petitioner’s service as a fireman and subsequent retirement petitioner was born in date he was hired by the city of asheville fire department on date his last day of work was date and he retired on disability effective date in hi sec_24th year_of_service with the department lgers began paying petitioner a disability retirement allowance on date which was computed with reference to his age length of service and average final compensation before his disability retirement at an unspecified later date petitioner also began receiving a pension from frswpf petitioner turned in date whereupon as he acknowledged on brief lgers sent him a letter notifying him that he was being transferred from disability retirement to regular service retirement effective date iii petitioner’ sec_2012 retirement benefits and tax_return for petitioner was paid dollar_figure in retirement benefits by lgers and dollar_figure in retirement benefits by frswpf he was issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc by lgers indicating that he had received dollar_figure in taxable retirement benefits during the tax_year petitioner was also issued a form 1099-r by frswpf showing that he had received dollar_figure in taxable retirement benefits during the tax_year box of each form 1099-r was marked with the distribution code indicating a normal distribution petitioner timely filed a form_1040 u s individual_income_tax_return for the tax_year on his return petitioner reported dollar_figure of taxable retirement income for that year further petitioner did not report any dividend income on the return notwithstanding the issuance to him of a form 1099-div dividends and distributions by national financial services llc showing ordinary dividend income of dollar_figure and capital_gain distributions of dollar_figure petitioner has since conceded respondent’s adjustments related to these items of dividend income iv notice_of_deficiency and petition respondent on date issued a notice_of_deficiency to petitioner in the notice respondent made three adjustments relating to petitioner’ sec_2012 taxable_year increased taxable dividends from zero to dollar_figure increased schedule d capital_gain dividends from zero to dollar_figure and increased taxable retirement income from dollar_figure to dollar_figure as noted above petitioner has conceded the first two adjustments as to the third adjustment respondent indicated that petitioner received taxable retirement income from two payors for the first lgers respondent identified dollar_figure as shown on petitioner’s return and increased that amount by dollar_figure to arrive at the dollar_figure of taxable_income reported on the form 1099-r generated by lgers for the second frswpf respondent identified zero as shown on petitioner’s return and increased that amount by dollar_figure to reflect the taxable_income reported on the frswpf form 1099-r the notice_of_deficiency specified that the last date to file a petition with this court was date the petition was received by the court and filed in the morning of date it was signed and dated by petitioner on date and bore a postmark indicating that it was mailed by fedex standard overnight service on date since the petition was mailed timely using a designated private delivery service see notice_2015_38 2015_21_irb_984 it is treated as filed timely see sec_7502 f discussion i overview generally the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed to be correct and the taxpayer bears the burden of proving the determination improper by a preponderance_of_the_evidence see rule a 290_us_111 we find that petitioner has failed to establish that respondent’s determination of his tax_liability was incorrect we need not address whether under sec_7491 the burden_of_proof has shifted from petitioner to respondent because there are no outstanding factual issues relevant to ascertaining petitioner’s tax_liability the parties agree on the salient facts and dispute only the legal question of the proper classification of petitioner’s retirement income ii includibility of retirement payments in gross_income sec_61 provides that unless a statutory exemption applies gross_income means all income from whatever source derived pensions and retirement allowances are included in gross_income unless excluded by law sec_61 sec_1_61-11 income_tax regs any statutory exclusions from gross_income must be construed narrowly 515_us_323 see also 89_tc_49 e xemptions and exclusions from taxable_income should be construed narrowly and the taxpayers must bring themselves within the clear scope of the exclusions under sec_104 gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness this exclusion also applies to statutes in the nature of workmen’s compensation acts which provide compensation to employees for personal injuries or sickness incurred in the course of employment sec_1_104-1 income_tax regs the exclusion however does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness id since the issuance of petitioner’s retirement payments is governed by state law to evaluate those benefits we look to the relevant north carolina statutes cf eg green v commissioner tcmemo_1994_264 wl at looking to connecticut state law to determine whether payments received by a policeman and fireman are excludable under sec_1_104-1 income_tax regs aff’d 60_f3d_142 2d cir iii north carolina state employee retirement provisions a lgers article of chapter of the general statutes of north carolina establishes and governs lgers the retirement_system for the state’s counties cities and towns lgers is a defined_benefit_plan funded by employer and employee contributions n c gen stat ann sec westlaw under the plan an employee with at least five years_of_service may retire on a disability retirement allowance upon medical certification of incapacity for the further performance of his duties id sec c the five-year service minimum does not apply to law enforcement officers firemen and eligible rescue squad workers who become incapacitated for duty as the natural and proximate result of injuries incurred while in the actual performance of their duties id employees retiring by reason of disability may be required to undergo medical examinations annually for years after their retirement and once every years thereafter until they attain the age of years id sec e a beneficiary’s payments are reduced if he is determined to be engaged in or be able to engage in a gainful occupation paying more than a certain amount id sec e in lieu of this reduction the beneficiary irrevocably may elect to convert his disability retirement allowance to a service retirement allowance calculated on the basis of his average final compensation and creditable service at the time of disability retirement and his age at the time of conversion to service retirement id an employee retiring for disability after date shall receive a service retirement allowance if he has qualified for an unreduced service retirement allowance id sec d4 otherwise the allowance equals a service retirement allowance calculated on the member’s average final compensation prior to his disability retirement and the creditable service he would have had had he continued in service until the earliest date on which he would have qualified for an unreduced service retirement allowance id the service retirement allowance for an employee not a law enforcement officer retiring from service on or after date but before date equal sec_1 of his average final compensation multiplied by the number of years of creditable service provided that the service retirement date occurs on or after hi sec_65th birthday upon completing years_of_service after completing years_of_service or on or after his 60th birthday upon completing years_of_service id sec b12 the retirement allowance is reduced if the employee did not satisfy the minimum service requirements id a former employee receiving a disability retirement allowance upon reaching the earliest date on which he would have qualified for an unreduced service retirement allowance is no longer subject_to further medical reexaminations or a reduction in benefits by engaging in gainful employment with an employer not participating in lgers n c gen stat ann sec e furthermore the former employee ceases to receive a disability retirement allowance and instead is considered a beneficiary in receipt of a service retirement allowance id if a beneficiary’s disability retirement allowance was reduced by reason of medical reexamination or ability to engage in a gainful occupation before the date on which he would have qualified for an unreduced retirement allowance he has only the right to immediately convert to an early or service retirement allowance as provided in n c gen stat ann sec e id b frswpf unlike lgers frswpf is governed by article of chapter of the general statutes of north carolina it was established to provide pension allowances and other_benefits for eligible firemen and rescue squad workers in the state who elect to become members of the fund n c gen stat sec firemen who participate in the fund must contribute dollar_figure monthly id sec an frswpf participant must have served years as an eligible fireman or rescue squad worker and attained the age of years to be entitled to a monthly pension from the fund id sec a participants who became totally and permanently disabled as a result of discharging their official duties are entitled to the monthly benefit when they reach the age of years id sec c participants who became disabled other than in the line of duty who leave their position because of the disability and who have contributed to the pension fund for at least years may continue to contribute until they have made years’ worth of contributions and thereupon become eligible for benefits once they reach the age of years id sec d in all cases the monthly benefit is dollar_figure id sec iv includibility of lgers retirement payments in petitioner’s gross_income a petitioner’s arguments to support his cause petitioner argues that the payments were neither a retirement pension nor an annuity as referenced in sec_1_104-1 income_tax regs s ection a does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service petitioner points out that n c gen stat ann sec defines both annuity and pension as payments for life petitioner likens his situation to that of the taxpayer in 165_f3d_744 9th cir rev’g tcmemo_1997_320 where the court_of_appeals for the ninth circuit held in the taxpayer’s favor on the excludability of disability retirement income petitioner argues that as was the case with the taxpayer in picard if he were determined to be fit for work his disability retirement payments would cease because he was subject_to medical reexaminations and his disability retirement allowance could be reduced if he were determined to be able to earn over a certain amount see n c gen stat ann sec e petitioner maintains that his payments were not for life and so were not a retirement pension or annuity for purposes of sec_1_104-1 income_tax regs moreover petitioner submits that while north carolina law allows disability beneficiaries to convert a disability retirement allowance to a reduced service retirement allowance if they are determined to be engaged in or able to engage in a gainful occupation paying more than a certain amount n c gen stat ann sec e the rule in subdivision e of that section which treats disability retirement beneficiaries as service retirement beneficiaries when they reach the earliest date on which they would have qualified for an unreduced service retirement allowance uses a different word considered petitioner understands this to mean that beneficiaries are not transferred from one retirement system to another petitioner reads into this court’s precedent see eg tateosian v commissioner tcmemo_2008_101 mabry v commissioner tcmemo_1985_328 wiedmaier v commissioner tcmemo_1984_540 aff’d 774_f2d_109 6th cir a requirement that there be a clear unambiguous formal transfer of a taxpayer from one system to another b respondent’s position respondent admits that petitioner was not eligible for an unreduced service retirement allowance under lgers as of the date of his retirement because he was only years old with years and months of creditable service however respondent argues since petitioner’s disability retirement allowance was calculated with reference to his age and length of service it is includible in his gross_income see sec_104 sec_1_104-1 income_tax regs respondent further asserts that regardless of the initial classification of petitioner’s retirement income petitioner is no longer receiving a disability retirement allowance under n c gen stat ann sec e respondent points out once a beneficiary in receipt of a disability retirement allowance becomes eligible for an unreduced service retirement allowance he is deemed to be in receipt of the latter this occurred respondent claims when petitioner turned years old in years before the taxable_year in issue respondent looks for further support to several cases in this court tateosian v commissioner tcmemo_2008_101 mabry v commissioner tcmemo_1985_328 and wiedmaier v commissioner tcmemo_1984_540 in which disability payments initially were excludable but later became includible in gross_income when the taxpayer would have qualified for a service retirement pension had he continued to work as in those cases respondent maintains petitioner’s retirement payments are includible in his gross_income as nondisability pension income respondent also distinguishes picard in which the court_of_appeals for the ninth circuit determined that the taxpayer’s retirement payments were not taxable because they were determined by his date of hire and not by reference to his length of service respondent argues that picard differs from this case in two respects first petitioner’s disability benefit and service retirement allowance both are computed with regard to his age and length of service and not his employment anniversary see n c gen stat ann sec defining creditable service as the total of ‘prior service’ plus ‘membership service’ plus service both noncontributory and purchased for which credit is allowable as provided in g s and second petitioner’s disability retirement allowance converted to a service retirement allowance when he turned years of age in c classification of petitioner’s lgers retirement income while sec_104 excludes from gross_income amounts received under workmen’s compensation acts sec_1_104-1 income_tax regs specifies that the exclusion does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions petitioner ports the definitions of annuity and pension from the general statutes of north carolina to interpret the phrase retirement pension or annuity in the regulation however the proper place to seek the definition of words as used in the code and its appurtenant regulations is in the federal tax law not state statutes cf cri-leslie llc v commissioner t c ___ ___ slip op pincite date looking to the code for the definition of a term used therein regulations are interpreted in the same manner as statutes 143_tc_1 which in turn are interpreted according to their plain meaning looking to the particular statutory language at issue as well as the language and design of the statute as a whole 486_us_281 sec_1_104-1 income_tax regs does not define pension however within the code’s structure subchapter_d of chapter of subtitle a encompassing sec_401 through governs pension plans sec_401 establishes what constitutes a qualified_pension plan while sec_1_401-1 income_tax regs elaborates on the definition of pension_plan a pension_plan within the meaning of sec_401 is a plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to his employees over a period of years usually for life after retirement retirement benefits generally are measured by and based on such factors as years_of_service and compensation received by the employees the determination of the amount of retirement benefits and the contributions to provide such benefits are not dependent upon profits a pension_plan may provide for the payment of a pension due to disability and may also provide for the payment of incidental death_benefits through insurance or otherwise there is nothing to support petitioner’s assertion that a pension need be for life nor is there corroboration for his suggestion that a pension cannot be conditional upon certain factors such as continued medical verification of disability similarly for annuities this hoary definition from this court’s earliest days still applies in the present the term annuity has been variously defined but the definitions although differing in form are substantially alike in meaning in general terms it is a yearly payment of a certain sum of money granted to another in fee for life or for years estate of jackson v commissioner 3_bta_832 quoting ruling case law emphasis omitted as with pensions there is nothing to establish that annuities must be for life and cannot be terminable lgers is a pension_plan it was established by the state of north carolina to provide definitely determinable periodic retirement payments to former employees section of the general statutes of north carolina designates lgers as a governmental_plan within the meaning of sec_414 and requires that the plan operate consistently with sec_401 accordingly payments from lgers are payments from a retirement pension or annuity as those words are used in sec_1_104-1 income_tax regs the parties have stipulated that petitioner’s disability retirement allowance was computed with reference to petitioner’s age length of service and average final compensation before his disability retirement thus the amounts he received are from a retirement pension determined by reference to the employee’s age or length of service or the employee’s prior contributions and the exclusion for workmen’s compensation under sec_104 does not apply see sec_1_104-1 income_tax regs because we have found that petitioner’s disability retirement allowance under lgers was a retirement pension determined by reference to his age and length of service we need not address the extent to which petitioner in upon his 60th birthday was transferred from a disability retirement allowance to a service retirement allowance we have established that petitioner’s disability retirement allowance was not received under a workmen’s compensation act or a statute in the nature of such see sec_1_104-1 income_tax regs and so was not excludable from gross_income under sec_104 if petitioner remained on a disability retirement allowance after then the treatment of his payments--includible as they were in gross income--was unchanged if petitioner in ceased to receive a disability retirement allowance and was considered thereafter a beneficiary in receipt of a service retirement allowance see n c gen stat ann sec e then consistently with n c gen stat ann sec b12 he would receive a pension calculated by reference to his age and length of service such a pension too would not fall within the sec_104 exclusion_from_gross_income see sec_1_104-1 income_tax regs v classification of petitioner’s frswpf retirement income respondent suggests that petitioner’s income from frswpf appears to have been reported on petitioner’s original federal_income_tax return we note that respondent’s statement is at odds with the notice_of_deficiency in which he allocated the dollar_figure of taxable retirement income shown on petitioner’s return to lgers not frswpf however we agree with respondent that petitioner has not asserted a dispute regarding the frswpf payment’s taxability and so has conceded it see eg thiessen v commissioner 146_tc_100 i ssues and arguments not advanced on brief are considered to be abandoned see also rule b providing that issues not raised in a petition are deemed to be conceded even were the frswpf income contested it is not in the nature of workmen’s compensation a fireman becomes eligible for the frswpf fixed monthly pension once he reaches the age of years and either contributes to the fund for years or contributes for a lesser period of time but becomes totally and permanently disabled in the course of his official duties because eligibility for the frswpf pension is determined by reference to the employee’s age and prior contributions it is not excludable from gross_income under sec_104 see sec_1_104-1 income_tax regs petitioner also has not raised nor are there sufficient facts in the record enabling us to evaluate the extent to which frswpf payments may be excludable from gross_income as amounts received through accident_or_health_insurance see sec_104 sec_105 vi conclusion the fireman’s vocation is not an easy one petitioner fought fires for over years and retired disabled but lady justice is blind and the tax law takes its toll without regard for sentiment it is true that nobody owes any public duty to pay more than the law demands 159_f2d_848 2d cir hand j dissenting rev’g 5_tc_603 but where the law demands a result the courts are bound to enforce it petitioner’s income from lgers and frswpf is in both instances a retirement pension determined by reference to his age or length of service or his prior contributions and under the code cannot be excluded from his gross_income for the tax_year we have considered all of the parties’ arguments and to the extent not discussed above conclude that those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
